            Case 1:19-cv-01281-KBJ Document 10 Filed 02/24/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 LEN SAVAGE                                       )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )   Civil Action No. 19-1281 (KBJ)
                                                  )
 BUREAU OF ALCOHOL, TOBACCO,                      )
 FIREARMS AND EXPLOSIVES                          )
                                                  )
                 Defendant.                       )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s October 24, 2019, Minute Order, Plaintiff Len Savage and

Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit

this Joint Status Report and report as follows:

       1.       On May 5, 2019, Plaintiff initiated the above-captioned litigation under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking the disclosure and release of

agency records as well as injunctive and other relief. See Compl., ECF No. 1. The FOIA request

at issue in this case was submitted to ATF on February 11, 2019, and sought:

       •     Documents and all other tangible things, including but not limited to, emails,
             PowerPoint presentations, and communications related to a briefing at the Chief
             Counsel’s Office wherein a written brief and PowerPoint presentation, which
             discussed “automatically” and “single function of a trigger” was discussed;

       •     And, any other such similar briefings, which discussed Historic Arms, LLC, its
             products, and/or its president, Len Savage.

       2.       Since the parties’ October 24, 2019, Joint Status Report, Defendant has made

three rolling productions to Plaintiff and expects to complete the processing of all remaining

material in March 2020.
            Case 1:19-cv-01281-KBJ Document 10 Filed 02/24/20 Page 2 of 2



       3.      In light of the foregoing, the parties propose filing a further joint status report no

later than April 24, 2020 to update the Court on the status of the case.




Dated: February 24, 2020               Respectfully submitted,


                                        TIMOTHY J. SHEA, D.C. Bar No. 437437
                                        United States Attorney

                                        DANIEL F. VANHORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                    By: /s/ Derek S. Hammond
                                       DEREK S. HAMMOND, D.C. Bar No. 1017784
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       Telephone: 202-252-2511
                                       Derek.Hammond@usdoj.gov

                                        Counsel for Defendant

                                       /s/ Stephen D. Stamboulieh
                                       Stephen D. Stamboulieh
                                       Stamboulieh Law, PLLC
                                       P.O. Box 4008
                                       Madison, MS 39130
                                       (601) 852-3440
                                       stephen@sdslaw.us
                                       DC District Court Bar# MS0009

                                       Counsel for Plaintiff




                                                  2
